208 F.2d 797
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CASE-NASHVILLE CORPORATION (including Joe Ball, Ray Utley and Louis Graves).
No. 1949.
United States Court of Appeals Eighth Circuit.
November 4, 1953.

Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Associate Gen. Counsel, and A. Norman Somers, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Steel & Steel, Nashville, Ark., for Respondent.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.